Citation Nr: 1810304	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-18 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for hydrocephalus, including as secondary to service-connected gastrointestinal reflux disease (GERD) or presumptively as a qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1987 to November 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Houston, Texas, which, in pertinent part, denied service connection for hydrocephalus.  Subsequently, in a January 2013 decision, the Board, in pertinent part, denied service connection for hydrocephalus, including as secondary to service-connected GERD.

The Veteran appealed the January 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated September 2013, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the issue on appeal back to the Board for development consistent with the JMR.  Specifically, the parties agreed that the Board erred in failing to obtain an opinion concerning whether hydrocephalus is a medically unexplained chronic multisymptom illness that may be subject to service connection under 38 U.S.C. § 1117 (2012) and 38 C.F.R. § 3.317 (2017).  

In a subsequent April 2014 Remand, the Board remanded the issue on appeal to obtain the necessary opinion.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board's current decision grants service connection for hydrocephalus, which is a complete grant as to the issue on appeal, the Board need not address compliance with the Court order or the Board remand order.

The Veteran has perfected an appeal to a number of other issues; however, as these issues have not yet been certified to the Board, they will be addressed in a future Board decision.  Further, in a September 2017 letter, the Veteran's representative asked to be provided with a copy of an August 2016 addendum opinion, which had been cited to in an August 2017 supplemental statement of the case (SSOC), as the opinion had not yet been uploaded to the Veterans Benefits Management System (VBMS).  

While the opinion report does not appear to have been sent to the representative, the opinion has been uploaded to VBMS.  Further, in the September 2017 letter, the representative stated that, based upon what was written about the VA examiner's August 2016 findings in the August 2017 SSOC, "the Board should grant [the Veteran] service connection for his hydrocephalus without further delay."  Such language indicates that the representative, in an attempt to avoid further delay in a decade-old matter, intended to withdraw the request to receive a copy of the August 2016 addendum opinion in the event that the Board found service connection for hydrocephalus warranted.  As the Board grants service connection for hydrocephalus in the instant decision, the Board finds that the issue on appeal is ripe for adjudication.

The Veteran testified before the undersigned Veteran's Law Judge at a July 2012 Central Office Hearing in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a VBMS appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.    


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran has hydrocephalus, a medically unexplained chronic multisymptom illness, which has manifested to a compensable degree.



CONCLUSION OF LAW

The criteria for presumptive service connection for hydrocephalus as due to a qualifying chronic disability of medically unexplained chronic multisymptom illness have been met.  38 U.S.C. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for hydrocephalus, which is a total grant of benefits as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Hydrocephalus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Hydrocephalus is a chronic disease (as an organic disease of the nervous system) under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).      

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

The Veteran and representative have advanced that currently diagnosed hydrocephalus is either related to the Veteran's active service in the Southwest Asia theater of operations during the Persian Gulf War, or is caused or aggravated by the service-connected GERD.  The DD Form 214 reflects that the Veteran received the Southwest Asia Service Medal with three bronze service stars; therefore, the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 
38 C.F.R. § 3.317.

Further, the record shows that the Veteran is currently diagnosed with normal pressure hydrocephalus, also known as adult communicating hydrocephalus.  This diagnosis can be found within multiple private treatment records, in the report from an August 2014 VA central nervous system examination, and in subsequent February 2015 and August 2016 addendum opinions.

Next, the Board finds that the evidence of record is at least in equipoise on the question of whether normal pressure hydrocephalus is a medically unexplained chronic multisymptom illness.  Per the report from the February 2015 addendum opinion, the VA examiner noted that in most cases, including the Veteran's case, normal pressure hydrocephalus is of unknown cause/unclear etiology.  In a subsequent August 2016 addendum opinion, the same VA examiner opined that, to the best of the examiner's understanding, the Veteran's normal pressure hydrocephalus is a diagnosable but medically unexplained chronic multisymptom illness.  For these reasons, the Board finds the Veteran's currently diagnosed normal pressure hydrocephalus to be a medically unexplained chronic multisymptom illness as contemplated by 38 C.F.R. § 3.317.  

Finally, the Board finds that the currently diagnosed normal pressure hydrocephalus manifested to a degree of 10 percent or more since separation from service.  While hydrocephalus is not specifically listed in the VA rating criteria, under Diagnostic Code 8020, it may be rated by analogy to a brain abscess.  38 C.F.R. § 4.124a (2017).  Per Diagnostic Code 8020, residuals of a brain abscess are to be provided with a minimum rating of 10 percent.  As such, any manifestation of hydrocephalus symptoms would satisfy a finding that the normal pressure hydrocephalus manifested to a degree of 10 percent or more since separation from service.

Per the report from the August 2014 VA central nervous system examination, and as supported by the other evidence of record, lay and medical, the Veteran's hydrocephalus manifested and was subsequently diagnosed in late 2006 to early 2007.  Specifically, the symptoms manifested as a change in the type and severity of the Veteran's already service-connected headaches, imbalance, and intense pressure inside the skull (likely caused by the accumulation of cerebrospinal fluid).  As the Veteran experienced symptoms/residuals of hydrocephalus from on or about late 2006 to the present, the Board finds that the currently diagnosed normal pressure hydrocephalus manifested to a degree of 10 percent or more since separation from service to meet the criteria for presumptive service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. § 4.124a, Diagnostic Code 8020.

Based upon the above, presumptive service connection for hydrocephalus, as a qualifying chronic disability of chronic multisymptom illness, is warranted.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, secondary, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).   


ORDER

Service connection for hydrocephalus, presumed as due to a qualifying chronic disability, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


